Case 3:17-Cr-00592-WHA Document 62 Filed 03/11/19 Page 1 of 2

 

UN|TED STATES DlSTR|CT COURT
NORTHERN D|STR|CT OF CAL|FORN|A

CAND 435
(CAND Rev. 08/2018)

 

TRANSCRIPT ORDER

Please use one form per court reporter.
CIA ecause/please useFo/m CM24

Please read Instructlons on next page.

 

couRT usE oNLY
DUE DATE:

 

la. CONTACT PERSON FOR THlS ORDER

Patrick I\/ladden

2a. coNTAcr PHoNl-: NuMBER
(202) 658-8759

3. CONTACT EMA|L ADDRESS

jpatrickmadden@gmail.com

 

1b. ATTORNEY NAME (|f different)

 

2b. ATTORNEY PHONE NUMBER

3. ATTORNEY EMA|L ADDRESS

 

 

eml'el%l%%% ell~/zi%?vvzvlrnaiwss MQBLE>

WAMU 88.5 News

5. CASE NAME

USA v Maccord et al

6. CASE NUMBER

3: 1 7cr592

 

 

 

7. COURT REPORTER NAME ( FOR FI'R, LEAVE BLANKAND CHECK BOX)-v Cl Fl'R

Ana Dub

Cl APPEAL
Cl NON-APPEAL

 

9 CR|M|NAL
Cl C|VIL

8. TH|S TRANSCR|PT ORDER |S FOR:

El |n forma pauperis (NOTE: Court order for transcripts must be attached)
CJA! MM§£_EM§_LQ\;UJ.L\§§.E.[D.§M-

 

9. TRANSCR|PT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript ls requested), format(s) & quantity and delivery type:

 

b. SELECT FORMAT(S) (NOTE: ECF access is included

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. HEAR\NG(s> (0R PoRTloNs oF HEAR\NGS) with purchase of PDE rem paper arcondensed_) c. DELNERY TYPE (cnoose one per line)
°‘“E il£££ l.,.§§i¢, wass°“°%-§I'°~”W.L.esa l§»°f»> “°§"-@i°" """‘“ °°i§i-i‘° ‘°?»“?-€FS °§M"€"»' “‘°" ”é'§€f’§;i° ‘°" lea ':2‘:;:' "““E

11/13/2018 Wes Alsup COP ® O O O O O O O 0 O - O
O 0 O O O O O O O O O O
0 O O O O O O O O O O 0
0 0 0 0 0 0 0 0 0 0 0 o
O O O O O O O O O O O O
O O O O O O O O O O 0 O

10. ADDmoNAL coMMF_NTs. leTRuchoNs, Qul-:sTloNs. ETc:

This transcript was produced for a reporter at the Washington Post, Steven Thompson - if that makes it easier to replicate.

ORDER & CERT|F|CAT|ON (11. & 12.) By signing below, l certify that | will pay all charges (deposlt plus additiona|). 12. DATE

11"°"“"“°“£ JPM Patrick Madden 03/11/2019

 

 

 

 

C|ear Form

 

 

 

 

Save as new PDF

 

 

 

Case 3:17-cr-00592-WHA Document 62 Fiied 03/11/19 Page 2 of 2

 

 

 

§§'_°§83/52018, rNsTRucTroNs
Use this form to order the transcription of a record of proceedings CM counselshould use Fom? CM24. Before completing this form, please visit MM§
for complete transcript ordering information. THESE lNSTRuCTIoNs suPPLEMENT THE wEBsrrE lNFoRMATloN.
1. Complete a separate order form for each case number for which transcripts are ordered.
2 Complete a separate order form for each court.reporter who reported proceedings in the case.
3. Complete items 1-12. Keep a copy of your completed order form for your records.
4 E-fiie this form in the U.S. District Court CiVi/ECF system. E\'cepdons to e-fillng. (a) sealed cases/proceedings; (b) non-parties; (c) pro se parties who are not e-fiiers.
in such cases, mail or hand-deliver a hard copy addressed to the court reporter supervisor (email list available at Mg_o_\¢tra_p§_c_rip_tsma_cl) at the
Court division where the proceeding was heid.
5. Next, the court reporter/transcriber will contact you to confirm estimated costs and delivery options. Deliver payment to the court reporter/transcriber promptiy.
Upon receipt of the deposit, the court reporter/transcriber will begin work on the transcript
6. Uniess prepayment is waived, delivery time is computed from the date the court reporter/transcriber receives the deposit, authorized CJA 24 Form, authorization
from Federai Pubiic Defender's Office or, for transcripts ordered by the U.S. government from the date of receipt of the DCN number.
7. The deposit fee is an estimate. Any overage will be refunded; any shortage wi|i be due from you.

lTEM-BY-rTEM msTRucnoNs (|TEMs 1-12):

items 1-3 in fields 1a, 2a & 3a, please provide the contact name and information for the person responsible for ordering the transcript in a law office, this is usually a
paralegal or administrative assistant, not the attorney. ln fields 1b, 2b & 3b, provide the attorney name and contact info, if the attorney is not the contact person.

items 5-6. Oniy one case number may be listed per order.

item 7. Visit ca_Lus_c_o_l,r_rtsggL/Ara_ns_c_r_ipt_s_ for instructions for determining the name of the court reporter who reported the proceeding or if the proceeding was audio-
recorded. if minutes have not been fried, contact the court reporter supervisor at the division where the hearing was heid.
item 8. Check appeal OR non-appeal AND criminal OR civii. fn farmspauperls: a court order specifically authorizing transcripts is required before transcripts may be

ordered in forma pauperis.

item 9a. List specific date(s) of the proceedings for which transcript is requested. A transcript of only a portion of a proceeding may be ordered, if the description is clearly
written to facilitate processing Under “type," indicate briefly what type of proceeding it was, such as “motion." "sentencing,” or “CNiC.”

item 9b. Seiect desired FORMAT(S) for transcript There is an additional charge for each format ordered. Visit gang.uscourts.gov[transcrigts[rates for details. Uniock
ECF/web access is included at no extra charge with each of the other formats.

item 90. There are 7 DELWERYTYPES to choose from (times are computed from date of receipt of the deposit fee or DCN number). NOTE: Fu|| price may be charged only if
the transcript is delivered within the required time frame. For exampie, if an order for expedited transcript is not completed and delivered within 7 calendar days,
the 14-day delivery rate would be charged.

IMN§_QBLELELBEBY_DME§_:

ORDINARV- 30 calendar days.

14-DAY- 14 calendar days.

ExPEonED- 7 calendar days.

3-DAY- 3 calendar days

DAiLY(NExT DAV) - Foilowing adjournment and prior to the normal opening hour of the court on the following morning whether or not it actually is a court day.

HouRLY (sAME DAY) - within two (2) hours.

REALT|ME- A draft unedited, uncertified transcript produced by a certified reaitime reporter as a byproduct of reaitime to be delivered electronically during

proceedings or immediately following adjournment

item 11. Sign in'this space to certify that you will pay ali charges (the deposit plus any additional charges.) An electronic or conformed (/s/) signature is accepta b|e.

item 12. Enter the date of signing the order and certification

 

 

